Citation Nr: 9926529	
Decision Date: 09/16/99    Archive Date: 09/28/99

DOCKET NO.  97-19 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder evaluated as 30 percent disabling prior to November 
1, 1997 and 50 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1968 to 
April 1970.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from an October 1996 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.  In June 1998, the Board 
remanded the veteran's case to the RO for further evidentiary 
development.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by 
the RO.

2.  A claim for an increased rating was received on 
September 9, 1996, 3 days following the veteran's hospital 
admission for post-traumatic stress disorder.

3.  Prior to November 1, 1997, the veteran's service-
connected post-traumatic stress disorder (PTSD) resulted 
in total social and occupational impairment, due to such 
symptoms as persistent delusions or hallucinations, panic 
attacks, suicidal thoughts, uncontrollable impulse 
reaction, sleep difficulties and paranoia and precluded 
him from securing or following substantially gainful 
employment.

4.  As of November 1, 1997, the veteran's service-
connected PTSD has resulted in severe major symptoms of 
PTSD, involving severe social isolation but mild 
employment incapacity with intensified frequency, severity 
and duration of PTSD symptoms, that include recurrent and 
intrusive combat-related recollections and flashbacks, 
daily sleep difficulty and nightmares, restricted affect 
and social isolation. 


CONCLUSIONS OF LAW

1. The schedular criteria for a 100 percent rating for post-
traumatic stress disorder, from September 6, 1996 to 
October 31, 1997, have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.7, 4.132, Diagnostic Code 
9411 (1996), prior to November 7, 1996; 38 C.F.R. 
§§ 4.125, 4.130, Diagnostic Code 9411 (1998), effective 
November 7, 1996.

2. The schedular criteria for a 70 percent rating for post-
traumatic stress disorder, as of November 1, 1997, have 
been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 
4.132, Diagnostic Code 9411 (1996), prior to November 7, 
1996; 38 C.F.R. §§ 4.125, 4.130, Diagnostic Code 9411 
(1998), effective November 7, 1996.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim for an increased evaluation for PTSD is 
plausible and capable of substantiation and, thus, well 
grounded within the meaning of 38 U.S.C.A. § 5107(a); see 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (a claim of 
entitlement to an increased evaluation of a service-connected 
disability generally is a well-grounded claim).  When a 
veteran submits a well-grounded claim, VA must assist him in 
developing facts pertinent to that claim.  38 U.S.C.A. 
§ 5107(a).  To that end, in June 1998, the Board remanded the 
veteran's case to afford him the opportunity for further VA 
examination and to submit additional evidence in support of 
his claim.  The VA examination report is of record and the 
Board is satisfied that all relevant evidence has been 
obtained regarding the veteran's claim, and that no further 
assistance to the veteran with respect to this claim is 
required to comply with 38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (1998) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service-
connected PTSD and has found nothing in the historical record 
that would lead to a conclusion that the current evidence of 
record is inadequate for rating purposes.  In addition, it is 
the judgment of the Board that this case presents no 
evidentiary considerations that would warrant an exposition 
of the remote clinical histories and findings pertaining to 
the disability at issue.



I.  Factual Background

Service connection for PTSD was granted in a May 1996 rating 
decision that awarded a 10 percent disability rating, 
effective from January 31, 1996.  The RO based its 
determination on a review of service records that showed the 
veteran received a Purple Heart and the Bronze Star Medal 
with "V" device while serving in the Republic of Vietnam 
and findings of a March 1996 VA psychiatric examination.  

According to the March 1996 VA examination report, the 
veteran, who was 47 years old, denied drug and alcohol abuse 
and worked as a fire fighter since 1973.  He said his job 
frequently reminded him of Vietnam combat experiences, e.g., 
helicopters that evacuated injured people.  His first 
marriage ended after fifteen years and produced three 
children.  Currently, he was married to his second wife for 
six years, but was in the process of separating.  The 
veteran's wife told him he was unable to get close to her 
emotionally.  He reported initial psychiatric treatment at 
the VA Mental Hygiene Clinic (MHC) since January 1996 and 
said his PTSD was treated with outpatient psychotherapy and 
prescribed medication.  

On examination, the veteran was observed to be clean and 
casually dressed and was cooperative.  His affect was 
somewhat sullen, he was oriented and his judgment and insight 
were fair.  His peer relationships were minimal.  He was able 
to get along with people but avoided them.  His temper was 
variable with occasional outbursts.  The veteran had sleep 
difficulties and nightmares of combat-related experiences.  
His memory and concentration were adequate and his energy 
diminished, with depression, crying spells and occasional 
suicidal thoughts, without intention.  Moods were variable 
and the veteran denied auditory or visual hallucinations or 
delusions.  The veteran felt somewhat paranoid.  He was 
vigilant and harbored survivor guilt.  He had no social life.  
PTSD was diagnosed and the examiner said the veteran's 
incapacity was moderate to moderately severe.  The veteran 
was able to work regularly but required regular weekly 
therapy and medication.

A March 1996 VA MHC record, that diagnosed PTSD, assigned a 
score of 55 on the Global Assessment of Functioning (GAF) 
scale that, under the American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
Edition (1994) (DSM-IV) criteria, correlates to moderate or 
serious symptoms or moderate or serious difficulty with 
social and industrial impairment.

On September 9, 1996, the RO received the veteran's claim for 
an increased rating for his service-connected PTSD.  VA 
medical records and examination reports, dated from 1996 to 
1998, reflect the veteran's repeated psychiatric 
hospitalizations due PTSD.  His treatment included 
participation in an Inpatient PTSD program, individual and 
group therapy, outpatient psychotherapy and prescribed 
medication.

VA hospitalized the veteran on September 6, 1996 after he was 
seen in the emergency room with complaints of suicidal 
ideation.  That was his first psychiatric hospitalization.  
He described marital problems and not wanting to get intimate 
with his wife and children as he got too emotional and feared 
losing them as he lost his friends in Vietnam.  The veteran 
felt intense grief and depression over this issue and said 
his first marriage ended for the same reason.  His current 
wife confirmed his lack of intimacy and decreased involvement 
in family matters.  The veteran was a fire captain and was 
bothered dealing with trauma and death daily that caused 
flashbacks and guilt.  The veteran complained of decreased 
appetite, sleep problems, hopelessness and helplessness.  His 
affect was flat and he denied homicidal ideations, 
hallucinations and delusions.  While hospitalized, the 
veteran had PTSD counseling and took prescribed medication 
and his condition improved.  Discharge diagnoses included 
PTSD and marital discord.  His GAF score at admission was 21 
to 30, denoting behavior considerably influenced by delusions 
or hallucinations or some danger of hurting self or others 
and, at discharge, it was over 50, correlating with serious 
symptoms or serious impairment in social or occupational 
functioning.

In an October 1996 rating action, the RO awarded a 30 percent 
disability evaluation to the veteran's service-connected 
PTSD, effective from January 1996.

VA hospitalized the veteran from October to November 1996, 
after he came to the emergency room saying he could hurt 
himself and his family.  He described flashbacks of combat 
experiences, said he wanted to get closer to his family and 
felt he was growing more distant.  The veteran said he got so 
emotional he felt he would lose his family as he lost his 
comrades in service and that made him angry and agitated.  He 
reported decreased sleep and interest, increased guilt 
feelings, decreased energy, concentration, appetite and 
psychomotor activity and feeling suicidal and homicidal at 
times.  He had flashbacks with positive auditory 
hallucinations and reported decreased self-esteem.  The 
veteran was admitted for management of his acute psychotic 
episode with depression, possible PTSD and anxiety problems.  
Final diagnoses included major depressive disorder, 
recurrent, severe with psychotic features, considered PTSD, 
considered anxiety disorder with panic attacks, marital 
conflicts and job stress.  At admission, his GAF score was 
30, denoting inability to function in almost all areas and, 
at discharge, his GAF score was 50, denoting serious social 
and industrial impairment.  

In November 1996, the veteran was transferred to another VA 
hospital for PTSD treatment for permanent symptoms of major 
depression and anxiety associated with his service-connected 
PTSD, according to the discharge summary that reflects his 
recent four-week hospitalization prior to this admission.  He 
described PTSD symptoms of prominent hypervigilance and easy 
startle response, nightmares, flashbacks (triggered by 
sounds, such as fireworks or helicopters or by being in the 
woods).  He engaged in perimeter checking behavior.  His 
anxiety and emotional irritability seemed to be prominent in 
his symptoms of depressed mood, anhedonia, insomnia, 
psychomotor retardation, diminished ability to think or 
concentration and suicidal ideation, without a suicide 
attempt in the past.  The veteran said he felt as if he had 
traded combat in Vietnam for civilian combat, fighting fires.  
His first psychiatric help was sought in 1995 and suicidal 
ideation began in September 1996, after which he was treated 
as an inpatient for two weeks.  The veteran described marital 
problems and spoke highly of his second wife.  Treatment 
consisted of inpatient therapy and medication.  The veteran 
was advised that there would be a delay in his acceptance 
into the PTSD (Inpatient) program.  He made arrangements with 
his employer to return to work, temporarily, and possibly 
pursue a leave of absence in six to eight months when he was 
accepted into the Inpatient PTSD program.  He was to pursue 
outpatient treatment in the interim.  Discharge diagnoses 
included PTSD with associated depression and anxiety.  A GAF 
score of 55 was assigned at discharge that denoted moderate 
to serious impairment.

In December 1996, the RO assigned a 100 percent disability 
evaluation, from October to December 1996, because of the 
veteran's hospitalization over twenty one days with 
resumption of the previously assigned 30 percent rating after 
his discharge in November 1996.

According to an April 1997 statement from a VA physician, the 
veteran was hospitalized that month.  The doctor indicated 
that the veteran would not be discharged, but would be 
transferred to a VA medical center for further treatment and 
would be ready for discharge not earlier than October 1997.  

A VA hospital discharge summary, dated from May to June 1997, 
indicates that the veteran, who was scheduled for admission 
to the PTSD Inpatient Unit in July 1997, was transferred to 
the facility after a three week hospital at another VA 
hospital.  The record further reflects that the veteran had 
four children, a stepson and an adopted daughter and was in 
his second marriage.  He was a captain in the Independence, 
Missouri, Fire Department and was in charge of a pumper truck 
with three to four men.  He used vacation time for his 
hospitalization, was uncertain of his job status and had four 
psychiatric hospitalizations since September 1996.  The 
veteran described marital problems and his wife reported that 
she was afraid he might become abusive to her.  The veteran 
understood his wife's fear, as his behavior had become more 
uncontrolled over the last eighteen months. He described 
depression, lack of interest, decreased appetite and libido, 
suicidal ideation with plans of a motor vehicle accident and 
feelings of guilt and worthlessness.  The veteran also 
described combat-related nightmares four to five times per 
week, intrusive thoughts and images of combat and psychogenic 
activity with exposure to events that symbolized combat.  He 
had panic attacks three to four times per week.  After his 
first divorce, in 1983, the veteran had problems with heavy 
binge drinking but stopped and last used alcohol in December 
1995.  The veteran had suicidal ideations in June 1996 and 
reported homicidal ideations at work when he felt others were 
not doing their part.  On examination, the veteran reported 
auditory hallucinations of crowd noises in Vietnam and of 
someone calling his name.  He had visual hallucination of 
snipers in trees and helicopters and olfactory hallucinations 
of the smell of gunpowder and the smell of a dead body.  
Treatment involved individual and group psychotherapy and 
medication.  He was discharged and scheduled for Inpatient 
PTSD Unit treatment as noted above.  The veteran was 
considered currently unemployable and into the foreseeable 
future.  The VA examiner felt it was not in the veteran's 
best interest to return to his job as fireman due to the 
trauma of the events to which he was exposed.  Discharged 
diagnoses included severe PTSD, major depression with 
psychotic features and panic disorder with agoraphobia.  A 
GAF score of 35 was assigned, correlating with major 
impairment in several areas, such as work, family relations, 
thinking, judgment or mood.

The veteran entered a VA Inpatient PTSD program from July to 
October 1997 and, at admission, was noted to have severe and 
chronic PTSD.  He complained of combat-related nightmares, 
intrusive daily recollections, hallucinations and flashbacks, 
and physiological reactivity upon exposure to events 
symbolizing traumatic events.  He had a sense of 
foreshortened future, sleep difficulty, hypervigilance and 
difficulty with anger and irritability.  The records reflect 
the veteran's history of four psychiatric hospitalizations 
with an acute psychiatric hospitalization in May and June 
1997.  He had panic attacks three to four times a week and 
agoraphobic symptoms.  It was further noted that the 
veteran's most recent hospitalization was precipitated by an 
increase in suicidal ideation and that he came close to 
hitting his daughter.  He was sleeping and she touched him on 
the shoulder.  He startled and came at her with his fists and 
felt very guilty about that.  The veteran had symptoms of 
major depression, suicidal ideation, depressed mood, 
irritability and sleep difficulty.  He described his current 
marital problems and said that his wife did not trust him 
with the children and did not want him in the house.  He was 
aware that his wife was frightened of him and, while he never 
was physically abusive, said he destroyed objects at home, 
punched walls and slammed doors when angry.  The veteran had 
been out of the house since April 1997 due to 
hospitalization.  

An August 1997 rating decision assigned a 100 percent 
evaluation for the period beginning May 1997, because of the 
veteran's hospitalization that exceeded twenty-one days.

VA discharged the veteran from the PTSD Inpatient program in 
October 1997.  According to the discharge summary, the 
veteran was determined to return to work, although the 
treatment team felt his PTSD and depression symptoms and 
psychosocial stressors made it difficult for him to return to 
work immediately.  Gainful employment was considered 
questionable for the veteran at that time.

An October 1997 VA MHC outpatient record indicates that the 
veteran was hospitalized and discharged one week earlier.  He 
was seen that day and, in the treating physician's opinion, 
could return to work the following week.  

In a November 1997 rating decision, the RO increased the 
veteran's disability evaluation for service-connected PTSD to 
50 percent, effective from November 1, 1997.

Subsequent VA MHC record entries dated through June 1998 
document that the veteran was seen regularly and was 
compliant with taking prescribed medication.  November and 
December 1997 entries reveal that the veteran and his wife 
had separated and he was forced to do deskwork at his job due 
to his taking medication for his psychiatric disability.  

In a January 1998 record entry, the veteran's treating VA 
physician said he took medication for depression, but should 
be given a trial to assess if was he able to handle his usual 
fire fighting duties.  The veteran was observed to be 
causally dressed and was cooperative and goal directed with 
coherent speech.  His mood was moderately depressed and his 
affect was appropriate.  He denied current suicidal/homicidal 
thoughts and there was no evidence of psychosis.  The 
impression was chronic PTSD and major depression, recurrent.

In a February 1998 record entry, the VA MHC physician 
indicated that the veteran's mood had improved but he worried 
about loosing his job with the fire department after working 
there for twenty-four years.  The doctor recommended that the 
veteran be given a chance to be reassessed to see if he was 
able to do his fire-fighting duties.  

VA MHC record entries dated in March 1998 document that the 
veteran continued to be neatly dressed and in a good mood and 
said he felt much better with the medication cut back.  He 
said his wife was going ahead with the divorce and he was 
going to concentrate on getting his job back and caring for 
his children.  His mood had improved, his concentration was 
better, he had a better energy level and he slept better.  

Records dated in April 1998 indicate that when seen in the VA 
MHC, the veteran's mood had improved, he had better energy 
level and concentration, his psychomotor retardation had 
disappeared and he was physically more active.  His 
medication was not thought to interfere with his ability to 
do his job as a firefighter.  The veteran was noted to have 
shown substantial improvement in the last two to three 
months.  According to a mid-April 1998 record entry, the 
veteran felt better and handled stressors in life better.  He 
said he had gotten closer to God, was praying more, had made 
some positive changes in his life and had a better attitude 
and outlook.  His car was recently stolen and he was pleased 
with the way he handled the stressor.

A June 1998 MHC record indicates that the veteran had worked 
at the fire station for two months without problems.  He felt 
better and accepted that his wife had started paperwork 
(evidently toward divorce).  The veteran had more energy and 
better concentration.  His mood and energy level were stable 
and he showed significant improvement.  Mental status 
findings reflect that the veteran was casually dressed and 
cooperative, with coherent and relevant speech that was goal 
directed.  His mood was no longer depressed, his affect was 
appropriate and there was no evidence of psychosis.

The veteran underwent VA examination for PTSD in September 
1998.  The examination report reflects his five month 
hospitalization in 1997, two months of which was in a regular 
psychiatric unit while he was on extended sick leave from his 
job.  The veteran received regularly scheduled outpatient 
psychiatric treatment and took prescribed medications.  The 
veteran said his job contributed to a lot of flashbacks, he 
was able to apply himself as he applied himself in Vietnam 
but his social and married life suffered.  He was recently 
divorced because his second wife was reported scared of him.  
During the past year, the veteran had good physical health 
and stable occupational history, but socially had become 
withdrawn.  He did not attend church, belonged to no 
organizations, mainly enjoyed his work and came home to sleep 
or work around the house.  He saw his two young daughters on 
the weekends.  

Further, the VA examination report reveals that the 
frequency, severity and duration of the veteran's psychiatric 
symptoms intensified despite his hospitalization in 1997 and 
continued outpatient follow up at the present time.  The 
veteran described almost daily recurrent and intrusive 
recollections of his combat-related experiences that were 
intensified by his fire-fighting job and, as fire captain, 
said he had command of his troops again.  He had nightmares 
and daily sleep difficulty that was lessened with medication 
and had limited social activities due to the effects of PTSD.  
He also complained of restricted affect.  

Mental status examination findings revealed that the veteran 
was causally dressed and neat and clean in appearance.  He 
had no delusions or hallucinations and no impairment of 
thought, no inappropriate behavior and no suicidal or 
homicidal ideas.  He was oriented with intact memory. The 
veteran had obsessive tendencies with respect to his 
intrusive recollections of his combat-related experiences and 
demonstrated normal speech.  He had no panic attacks, denied 
depression or anxiety, other than that related to flashback 
and had good impulse control.  He admitted sleep impairment.  
His judgment was good, he had a good deal of insight and was 
motivated to remain productive.  The Axis I diagnosis was 
PTSD and the examiner assigned a GAF score of 45, indicating 
major severe symptoms of PTSD that involved social isolation 
that interfered with the veteran's marriage but not his job.  
The VA examiner commented that the GAF score was only for the 
current year and for the PTSD.  The veteran's prognosis was 
considered fair in that he was able to maintain gainful 
employment along the lines that support his continuation of 
his rewarding experience of being in command.  His incapacity 
from employment was mild and from social activity was severe.

II.  Analysis

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disability and are intended to represent 
the average impairment of earning capacity resulting from 
disability.  38 U.S.C.A. § 1155. 

The general provisions applicable to rating a disability 
provide that each disability must be viewed in relation to 
its history.  38 C.F.R. § 4.1.  Similarly, 38 C.F.R. § 4.2 
requires that the rating specialist interpret reports of 
examination in light of the whole-recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately the elements of 
disability present.  And that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  Also the basis of a disability rating is the 
ability to function under the ordinary conditions of daily 
life, including employment.  38 C.F.R. § 4.10 (1998).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7. 

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, see 38 C.F.R. § 4.2, the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

Effective November 7, 1996, VA amended several sections of 
the Schedule for Rating Disabilities (Rating Schedule) in 
order to update the portion of the Rating Schedule, 
pertaining to mental disorders to ensure that current medical 
terminology and unambiguous criteria are used.  38 C.F.R. 
§§ 4.125 to 4.130 (1998).  

The changes included redesignation of § 4.132 as § 4.130 and 
the revision of the newly redesignated § 4.130.

Also, the general rating formula for mental disorders was 
replaced with different criteria.  And, in some instances the 
nomenclature employed in the diagnosis of mental disorders 
was changed to conform to the DSM-IV that replaced DSM-III-R. 

Where a law or regulation changes after a claim has been 
filed, but before the administrative appeal process has been 
concluded, the version most favorable to an appellant 
applies.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).    

In this case, the Board will review the disability under the 
old and new criteria.  The Board notes that the RO evaluated 
the veteran's claim under the old regulations in making its 
rating decision dated October 1996.  The January 1997 
statement of the case, and the November 1997 and March 1999 
supplemental statements of the case, evaluated the veteran's 
claim using the new regulations.  The veteran was afforded an 
opportunity to comment on the RO's action.  Accordingly, 
there is no prejudice to the veteran under Bernard v. Brown, 
4 Vet. App. 384 (1993).

Under the old, pre-November 1996, criteria set forth under 
Diagnostic Code 9411 (for PTSD) at the time of the October 
1996 rating decision, a 30 percent disability evaluation was 
assigned when there was definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  
The psychoneurotic symptoms resulted in such reduction in 
initiative, flexibility, efficient and reliability levels as 
to produce definite industrial impairment.  Id.

A 50 percent disability rating under Diagnostic Code 9411 for 
PTSD was warranted when the veteran's ability to establish or 
maintain effective or favorable relationships with people was 
considerably impaired.  Id.  By reason of psychoneurotic 
symptoms, the reliability, flexibility and efficiency levels 
were so reduced as to result in considerable industrial 
impairment.  Id.  A 70 percent evaluation for PTSD was 
warranted where the ability to establish and maintain 
effective or favorable relationships with people was severely 
impaired, and the psychoneurotic symptoms were of such 
severity and persistence that there was severe impairment in 
the ability to obtain or retain employment.  Id.  A 100 
percent rating was warranted for PTSD when the attitudes of 
all contacts except the most intimate were so adversely 
affected as to result in virtual isolation in the community; 
there were totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities, such as fantasy, confusion, panic and 
explosions of aggressive energy, resulting in profound 
retreat from mature behavior; or the veteran is demonstrably 
unable to obtain or retain employment.  Id.  The Board notes 
that each of the three criteria for a 100 percent rating 
under Diagnostic Code 9411 is an independent basis for 
granting a 100 percent rating.  Johnson v. Brown, 7 Vet. App. 
95 (1994).

Under the current schedular criteria, effective November 7, 
1996, Diagnostic Code 9411, 38 C.F.R. § 4.130 is evaluated 
under the general rating formula used to rate psychiatric 
disabilities other than eating disorders.  38 C.F.R. § 4.130 
(1998).   A 30 percent disability rating is in order when 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  See 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (1998).

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintain effective work and social 
relationships.  Id.

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships.  Id. 

A. Rating for PTSD, prior to November 1, 1997

After considering all the evidence of record, it is the 
judgment of the Board that the schedular criteria for a 100 
percent rating were met, prior to November 1, 1997, as the 
veteran's PTSD effectively resulted in total occupational and 
social impairment.  The Board finds that the medical evidence 
is consistent with showing that the veteran was unemployable 
due to the disability at issue.  In fact, in June 1997 a VA 
examiner described the veteran as unemployable and in October 
1997, when released from the VA PTSD Inpatient program, after 
repeated and prolonged hospitalization, his treatment team 
opined that his PTSD symptoms, depression and psychosocial 
stressors would make it difficult for him to return to work 
immediately and employment was considered questionable at 
that time and, while GAF scores of from 20 to 55 were 
assigned, denoting some danger of hurting self or others to 
moderate impairment in social or occupational functioning, 
therapists noted that the veteran struggled to retain his 
fire fighting job.  Further, the veteran's PTSD 
symptomatology included combat-related flashbacks, nightmares 
and sleep difficulty, paranoia, uncontrolled rage, suicidal 
and homicidal ideations and visual, auditory and olfactory 
hallucinations.  In reaching this decisions, the Board 
observes that the veteran endeavored to retain his job as a 
fire fighter, but the record also establishes that he was 
treated for, and repeatedly hospitalized due to chronic, 
debilitating symptoms nondissociable from the service-
connected PTSD, that included persistent delusions, paranoia 
and an inability to function in almost all areas and that, 
for all intents and purposes, precluded him from gainful 
employment prior to November 1, 1997.   Resolving the benefit 
of the doubt in the veteran's favor, the Board concludes that 
the criteria in effect before and beginning November 7, 1996, 
for the assignment of a 100 percent rating for PTSD effective 
the date of the veteran's hospital admission on September 6, 
1996, through October 31, 1997, have been satisfied.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9411 (1998).
  
B. Rating for PTSD, as of November 1, 1997

Total disability ratings when warranted by the severity of 
the condition and not granted purely because of hospital, 
surgical, or home treatment, or individual unemployability 
will not be reduced, in the absence of clear error, without 
examination showing material improvement in physical or 
mental condition. Examination reports showing material 
improvement must be evaluated in conjunction with all the 
facts of record, and consideration must be given particularly 
to whether the veteran attained improvement under the 
ordinary conditions of life, i.e., while working or actively 
seeking work or whether the symptoms have been brought under 
control by prolonged rest, or generally, by following a 
regimen which precludes work, and, if the latter, reduction 
from total disability ratings will not be considered pending 
reexamination after a period of employment (3 to 6 months). 
38 C.F.R. § 3.343(a) (1998).

It is the judgment of the Board that the schedular criteria 
for a 70 percent rating for PTSD have been met from November 
1, 1997 as the veteran's PTSD has resulted in severe, but not 
total occupational and social impairment.  Although in late 
October 1997, a VA psychiatrist advised the veteran not to 
return to his job as a firefighter, shortly thereafter his 
treating psychiatrist recommended that he be allowed to go 
back to work and in April 1998 recommended that he resume his 
duties as a fire fighter.  Moreover, when seen in June 1998, 
the veteran said he had been back at work for two months 
without any problems.  However, when examined by VA in 
September 1998, the physician said that the frequency, 
severity and duration of the veteran's psychiatric symptoms 
had intensified, despite the veteran's 1997 hospitalization 
and continued outpatient follow-up to the present time.  The 
veteran was neatly and cleanly dressed, with no delusions, 
hallucinations, thought impairment or inappropriate behavior 
and no suicidal or homicidal ideas.  He had obsessive 
tendencies regarding intrusive recollections of combat 
experiences and was motivated to remain productive.  A GAF 
score of 45 was assigned, denoting major severe PTSD symptoms 
that involved social isolation that interfered with marriage 
but not the veteran's job.  The VA physician said the GAF 
score was for the current year.  Incapacity from employment 
was considered mild and from social activity was severe.  
Persistent delusions gross inappropriate behavior or other 
symptoms such as to warrant a 100 percent evaluation under 
the new criteria are not demonstrated.  Similarly, as for the 
old rating criteria for a 100 percent evaluation, neither 
virtual isolation, totally incapacitating psychoneurotic 
episodes, nor demonstrable inability to work are shown.  
Accordingly, material improvement under the ordinary 
conditions of life having been demonstrated, a 70 percent 
evolution for the service-connected PTSD is most appropriate 
at this time.  The benefit of the doubt has been resolved in 
the veteran's favor to this extent.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 4.7, 3.343(a), 4.130, Diagnostic Code 9411 
(1998), effective November 7, 1996.





ORDER

1. A 100 percent rating for PTSD is granted, effective 
September 6, 1996 to October 31, 1997, subject to the law 
and regulations governing the payment of monetary 
benefits.

2. A 70 percent rating for PTSD is granted, from November 1, 
1997, subject to the law and regulations governing the 
payment of monetary benefits.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals



 

